UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA
                                         MEMORANDUM AND ORDER
                                         16-CR-00584-02(DRH)
          -against-

HEMA PATEL,

          Defendant,

NALIN PATEL, DNA HOTELS, LTD., AND
NEEPA VINA INVESTMENTS, LLC,

          Claimants and Third-Party
          Petitioners.
-----------------------------------X
A P P E A R A N C E S:

For the Government:
     Richard P. Donoghue
     United States Attorney
     Eastern District of New York
     Central Islip, New York 11722
       By: Robert Schumacher, A.U.S.A.

For Claimants and Third-Party Petitioners:
     Atlas, Hall & Rodriguez, LLC
     P.O. Drawers 3725 (78502)
     818 West Pecan Boulevard
     McAllen, Texas 78501
       By: Rex. N. Leach, Esq.

HURLEY, Senior Judge


          Pending before the Court is the government's motion (DE

147), made pursuant to Fed. R. Crim. P. 32.2(c)(1)(A), for an

order dismissing the Verified Petition filed on behalf of Nalin

Patel ("Nalin"), Neepa Vina Investment LLC ("Neepa") and DNA

Hotels, Ltd. ("DNA Hotels").

          As explained, infra, the motion is granted in part and

denied in part.
                            Background


          Hema Patel ("Hema"), spouse of Nalin, stands convicted,

based on her June 7, 2018 plea of guilty, of Alien Smuggling for

Financial Gain in violation of 8 U.S.C. § 1324(a)(2)(B)(ii).    In

a Preliminary Order of Forfeiture ("POF") entered on June 20,

2018, Hema consented to the forfeiture of a series of assets

listed in the POF.1   Those assets fall into three broad

categories, viz. (1) real property2 (2) bank and other monetary

accounts and (3)   other items of personal property.

          Title 21 U.S.C. §853 (n)(2) provides that "[a]ny

person, other than the defendant, asserting a legal interest in

property which has been ordered forfeited to the United States

pursuant to this section may, within thirty days of the final

publication of notice or his receipt of notice under paragraph

(1), whichever is earlier, petition the court for a hearing to

adjudicate the validity of his alleged interest in the property.

The hearing shall be held before the court alone, without a

jury."

     1
      See POF (DE 101) at pp. 1-3; parenthetically, Hema's co-
defendant similarly pled guilty and consented to the forfeiture
of those of the subject assets in which he had an interest. See
DE 87 at pp. 1-4.
     2
      There are two real properties in which claimants assert an
interest, a La Quinta Inn and a Texas Inn. Those claims embrace
not only the real property but all buildings thereon together
with "fixtures. attachments, easements and furnishings." See POF
at ¶¶ (b) and (c).

                               Page -2-
          A Verified Petition was filed by Nalin, DNA Hotels, and

Neepa (together "claimants") on July 19, 2018, less than thirty

days after the POF was signed, requesting the Court "to

adjudicate [their respective interests] in [certain] properties]

which are subject to the Preliminary Order of Forfeiture . . .

issued on June 20, 2018." (Verified Petition (DE 108) at p. 1.)

In asserting those claims, claimants proffer:3

                  As to La Quinta Inn (POF ¶ b)

               (1) Nalin owns "99% of the assets of DNA Hotels"

which, in turn, owns the La Quinta Inn located at 128 N.

Expressway 77, Raymondville, Texas.     As evidence of the latter,

Nalin provides a photocopy of a recorded warranty deed dated

September 27, 2007 listing DNA Hotels as sole grantee.    Nalin

further avers that the "other 1% of the assets [of DNA Hotels is]

owned by Neepa . . . of which [he] is the only member"; Hema is

reported to have "no interest in DNA Hotels, Ltd. or the

[subject] real property." (See Verified Petition at ¶¶ 1, 3(a) &

Ex. A.)

                  As to the Texas Inn (POF ¶ c)

               (2) As to the other contested parcel of real

property included in the POF, i.e the Texas Inn located at 118 N.



     3
       The POF lists the "subject assets" in paragraphs (a)
through and including paragraph (q). Claimants assert in their
Petition superior interest in the assets described in paragraphs
(b), (c), (i), (j), (k), (o), (p) and (q) of the POF.

                             Page -3-
Expressway 77, Raymondville, Texas, that property is reported by

Nalin to be owned by Neepa in fee simple as purportedly evidenced

by Exhibit B attached to the Petition, that being a photocopy of

a June 3, 2004 recorded warranty deed to another parcel located

in Raymondville, Texas represented by Nalin to be the Texas Inn.

(See Verified Petition at ¶¶ 2, 3(b) & Ex. B.)

     As to the Accounts and Other Items of Personal Property

          As to the other two broad categories of contested

assets, the involved claimant or claimants simply claim ownership

of the particular items absent any further information such as

when ownership was acquired and from whom.   By way of example,

consider Nalin's claim to the property set forth in paragraph o

of the POF as explained in the Verified Petition:

          As to property in Paragraph (o) of the
          Preliminary Order: Approximately Seven
          Hundred Dollars and No/100ths ($700.00) in
          United States currency, eleven (11) one ounce
          gold bars and various pieces of jewelry
          seized from First Community Bank, safe
          deposit box number 130 on or about November
          17, 2016. Nalin Patel is owner of certain
          items of property held in the safety deposit
          box. As to his interest in the contents,
          Nalin Patel is innocent within the innocent
          owner standard as provided in 18 U.S.C. §
          983(d) in that he did not know of the conduct
          giving rise to the forfeiture.

(Verified Petition ¶ f.)




                             Page -4-
                       Positions of Parties

A.   Government Maintains That the Verified Petition is
     Deficient on Its Face Warranting Immediate Dismissal

           In seeking dismissal of claimants' Verified Petition,

the government argues that the Verified Petition is deficient on

its face and should be stricken for two reasons, viz: (1) it

fails to specify under which statutory subsection claimants are

making their claims — specifically "A" or "B" of 21   U.S.C. §

853(c) and (2) it also fails to meet the stringent pleading

requirements of 21 U.S.C. § 853(n)(3) by not sufficiently setting

forth "the nature and extent of the [his] right, title, or

interest in the property, the time and circumstances of [his]

acquisition of the right, title, or interest in the property,

[and/or] any additional facts supporting [his] claim." (Gov't's

Mem. in Supp. at 1 (alterations in original).)4

           B. Claimants' Responses

           In response to the government's first argument,

claimants maintain that a fair reading of the Petition clearly

demonstrates that they "are asserting their claims . . . pursuant

to 21 U.S.C. § 853(n)(6)(A), i.e. as holders of superior

interests in the subject assets."    (Claimants' Response (DE 147-


     4
       Although the government recognizes that there are three
claimants — Nalin and the two entities (see, e.g., cover page of
Gov't's Mem. in Supp.) – it uses the singular in the above quote
presumably because Nalin filed the Verified Petition in his name
as an individual claimant and on behalf of claimants DNA Hotels
and Neepa.

                              Page -5-
2) at 3.)    That is evident, claimants proffer, via reference to

Exhibits A and B to the Verified Petition which, by their very

nature, are said to be inconsistent with a bona fide purchaser

for value claim given their temporal components.    Id.   Simply

put, the thrust of their position is that the acquisition dates

recited in the deeds predate Hema's criminality by multiple years

thereby foreclosing viable post-offense good faith purchaser

claims under § (n)(6)(B).

            Claimants do not explain how reference to Exhibits A

and B provides clarification concerning which subdivision of

Section 853 (n)(6) they predicate their claims to properties in

the other two, i.e. non-real estate, asset categories, perhaps

laboring under the problematic belief that the answer is self-

evident.    In any event, their papers do not address that subject.

            Claimants' response to the government's second argument

concerning their failure to state a cause of action — via

allegedly ignoring the pleading requirements of Section 853(n)(3)

— is twofold.    As to their real estate claim, they contend that

the required specificity called for under the statute is found in

the deeds, Exhibits A and B.    As to their non-real estate claims,

their arguments are non-existent.

                             Discussion

     I.    Applicable Law – Statutory Framework of Ancillary
           Proceedings

            "The procedure by which third-parties may seek to

                               Page -6-
recover an alleged interest in forfeited property is through a

post-trial ancillary proceeding pursuant to 21 U.S.C. § 853(n).

[T]he purpose of the ancillary proceeding is for the District

Court . . . to amend orders of forfeiture and apportion assets

when one or more third parties claim an interest in the property

to be forfeited."   United States v. Dupree, 919 F. Supp. 2d 254,

262 (E.D.N.Y. 2013)(internal quotation marks and citations

omitted), aff’d in part and vacated in part on other grounds sub.

nom United States v. Watts, 786 F.3d 152 (2d Cir. 2015).

          If a claimant establishes an interest in the POF

property superior to the defendant's interest as of the time the

criminal conduct occurred, 21 U.S.C. § 853(n)(6)(A), or proves

that he or she "is a bona purchaser for value of the . . .

interest in the property and was at the time of the purchase

reasonably without cause to believe the property was subject to

forfeiture" 21 U.S.C. § 853(n)(6)(B), then the court shall strike

the asset involved from the POF.    Otherwise "the United States

shall have clear title to property that is the subject of the

order of forfeiture and may warrant good title to any subsequent

purchaser or transferee."   21 U.S.C. § 853(n)(7).

          It is important to note that under the statutory

framework for ancillary proceedings, a person seeking to have an

asset culled from a POF must first establish standing before the

claim will be addressed on the merits.    United States v. Dupree,


                              Page -7-
919 F. Supp. 2d at 263 ("In order to advance a claim in the

ancillary proceeding, a third-party petitioner must first

establish a ‘legal interest' in a particular asset, pursuant to

21 U.S.C. § 853(n)(2).") "If a [claimant] possesses no legal

interest under applicable state law . . . the claim must be

dismissed for lack of standing."    Id. (citing a series of cases

including United States v. Ribadeneira, 105 F.3d 833, 835 (2d

Cir. 1997)).

           Rule 32.2(c) of the Rules of Criminal Procedure is,

along with 21 U.S.C. § 853, relevant for present purpose.    It

provides in subdivision (c)(1)(A): "In the ancillary proceeding,

the court may, on motion, dismiss the petition for lack of

standing, for failure to state a claim, or for any other lawful

reason."

           As explained by the Second Circuit:

           A motion to dismiss a third-party petition in
           a forfeiture proceeding prior to discovery or
           a hearing should be treated like a motion to
           dismiss a civil complaint under Federal Rule
           of Civil Procedure 12(b). Therefore, a
           petition should not be dismissed if the
           petitioner has stated enough facts to state a
           claim to relief that is plausible on its
           face. In reviewing the petition, we will
           assume that the facts set forth in the
           petition are true, see Fed. R. Crim. P.
           32.2(c)(1)(A), however, we are not required
           to accept any legal conclusions included in
           the petition.

Willis Management (Vermont), Ltd. v. United States, 652 F.3d 236,

241-42 (2d Cir. 2011)(internal citations and quotation marks

                              Page -8-
omitted).

     II.    Claimants Lack Standing to Assert an Interest
            in Any Items Listed in Paragraphs i, j, k, o,
            p, and q of the POF,, i.e. Those Assets Falling
            Into the Categories of "Bank and Other Monetary
            Accounts" and "Other Items of Personal Property"5

            Short shrift may be made of the captioned matter.     As

to those six items, claimants assert in conclusory fashion an

ownership interest in each, devoid of any effort to satisfy — or,

indeed, even address — the pleading requirements mandated under §

853(n)(3).    Those requirements include the need to set forth "the

time and circumstances of [claimants'] acquisition of the . . .

interest in the property."    21 U.S.C. §853(n)(3).   It is not

enough in an ancillary proceeding to simply allege ownership even

though a motion to dismiss is treated like a Rule 12(b)(6) motion

in judging its sufficiency, carrying with it the concomitant

assumption of truth vis-a-vis the included factual assertions.

See United States v. Edwards, 2007 WL 2088608 at *2 (W.D. La.

June 20, 2007)("[The law requires more than the bare assertion of

legal title to establish the nature and extent of the

petitioner's . . . interest in the subject property.") (emphasis

added) (citing cases).    That "more" is complements of Section


     5
       Thus far the real estate category of assets has been
discussed in the text before the other asset categories.
However, those two latter categories lend themselves to ready
resolution whereas addressing the La Quinta and Texas Inn
scenarios are more nuanced. In any event, in this, the
Discussion portion of the opinion, the other asset categories
will be addressed first.

                               Page -9-
853(n)(3).

            Claimants' apparent effort to fill that pleading void

as to the required specifics of acquisition by alluding to

Petition Exhibits A and B is a flawed gesture since those two

deeds pertain solely to the La Quinta and Texas Inn properties,

not to the non-real estate assets which claimants seek to

recover.6

            In sum, claimants have failed to present a plausible

claim to any of the captioned non-real estate assets and,

accordingly, that portion of their petition is dismissed based on

a lack of standing to contest those parts of the POF.7

     III.    Claimant DNA Hotels is Asserting its Interest
             in the Property at 128 North Expressway 77,
             Raymondville, Texas — (POF ¶ b) (a La Quinta Inn))
             and Claimant Neepa is Asserting its Interest in the
             Property at 118 North Expressway 77, Raymondville,
             Texas — (POF ¶ c) (a Texas Inn) - Under
             Section   853(n)(6)(A), not (6)(B)

            The lack of clarity about the captioned subject is

largely traceable to DNA Hotels and Neepa asserting that they are



     6
        The La Quinta and Texas Inns are reported to have had
bank accounts, POF items (j) and (k) respectfully. The
specificity requirements set forth in Section 853(n)(3) are
obviously not satisfied via reference to the deeds for the two
Inns or otherwise addressed.
     7
       The above result based on the insufficiency of the
pleading renders the government's other ground questioning
whether claimants are proceeding under subdivision A or
subdivision B of Section 853 (n)(6) academic as to the non-real
estate assets involved. As a result, that alternative basis will
not be further addressed.

                               Page -10-
both the "fee simple owner" of the La Quinta Inn and the Texas

Inn, respectively and an "innocent owner" of the properties

consistent with the "standard . . . provided in 18 U.S.C. §983(d)

in that it did not know of the conduct giving rise to the

forfeiture."   (Verified Petition ¶¶ 1(a), 2(a).)   That latter

alternative basis was erroneously invoked in that 18 U.S.C. §

983(d) pertains to in rem civil forfeitures, not criminal

forfeitures like at bar which are part of the sentencing process.

See 18 U.S.C. § 983(i)(1) (defining “civil forfeiture statute”);

United States v. Fleet, 498 F.3d 1225, 1231 (11th Cir.

2007)("Civil forfeiture acts in rem against the seized property

itself, but criminal forfeiture acts in personam as a punishment

against the party who committed the criminal acts.")     Section 953

(d) and the "innocent owner" doctrine referenced by DNA Hotels

and Neepa is, simply put, irrelevant for present purposes.    Id.

at 1232. ("There is no innocent spouse defense to criminal

forfeiture because the only property being forfeited is the

interest that belongs to the defendant.")

          The government's professed confusion about which

subsection of § 853(n)(6) DNA Hotels and Neepa are relying upon

creates a need to briefly discuss § (6)(B).   That subsection

provides for an amendment to a forfeiture order in instances

where a claimant establishes that he or she "is a purchaser for

value of the . . . interest in the property and was at the time


                              Page -11-
of purchase reasonably without cause to believe that the property

was subject to forfeiture."     21 U.S.C. §853(n)(6)(B).   Its

purpose is to protect a good faith purchaser of a property from a

defendant after that defendant engaged in the criminal conduct

underlying the forfeiture.    United States v. Soreide, 461 F.3d

1351, 1355-56 (11th Cir. (2006).    As such, it embodies an

exception to the typical rule that the government's interest in

the property vests upon the defendant's commission of the crime.

See United States v. Daugerdas, 892 F.3d 545, 548 & n.3(2d Cir.

2018).

          But like 18 U.S.C. § 983(d), 21 U.S.C. § 853(n)(6)(B)

is not germane for present purposes since Exhibit A and B to the

Petition shows that claimants DNA Hotels and Neepa purchased

their respective real property, not from Hema, but from another

grantor, and years before, not after Hema's wrongdoing.

          Moving beyond the confusion engendered by claimants'

misguided labeling of itself as an "innocent owner," it is

apparent that the gravamen of DNA Hotel's claim to the La Quinta

and Neepa’s claim to the Texas Inn are brought under subdivision

A of Section 853(n)(6) if for no other reason than by the process

of elimination given the patent inapplicability of (6)(B).

          IV. Claimant DNA Hotels Has Standing to Pursue
              Its Claimed Interest in the Property at
              128 North Expressway 77, Raymondville, Texas;
              Individual Claimant Nalin Does Not

          At this juncture, attention will be turned to the

                               Page -12-
question of whether DNA Hotels has standing to further pursue its

interest in the La Quinta Inn.    Has it complied with Section

853(n)(3)'s mandatory pleading requirements and, in the process,

stated a plausible claim?    Reference to Exhibit A, the September

27, 2007 warranty deed with its incorporated details, indicates

that it has.   While DNA Hotels has articulated a plausible

interest in the La Quinta, as its record owner sufficient to

proceed to the next stages of the case, the same may not be said

about Nalin based on his asserted indirect "owner[ship] . . .    of

the assets of DNA Hotels."   (Verified Petition ¶¶ 3(a)& (b).)

First, the legal significance of his indirect asset ownership is

not explained. But even if such significance is assumed, he fails

to disclose, among other things, when he purchased his interest

and from whom, in violation of Section 853(n)(3). In any event,

Nalin's individual claim is purely conclusory and otherwise

insufficient to withstand a standing challenge.

          To partially reiterate, a juxtapositioning of Exhibit A

attached to the Petition with the statutory pleading requirements

shows sufficient compliance to confer standing on the DNA Hotel,8

but not on Nalin, with respect to the La Quinta Inn.




     8
       As earlier noted, Exhibit A provides the name of the
entity from which DNA Hotels acquired ownership, the date and
means of the transfer, and a detailed description of the property
conveyed.

                               Page -13-
     V.   Neepa has Standing to Pursue its Claimed
          Interest in the Texas Inn, 118 North Expressway
          77, Raymondville, Texas — (Listed as item c)
          in the POF); Nalin, as the sole Member of Neepa,
          Does Not

          Neepa, like DNA Hotels, is one of the three claimants

named in the Verified Petition.    Like DNA Hotels, its interest in

the particular property is reflected in a deed affixed as an

exhibit the Verified Petition, this time Exhibit B pertaining to

the Texas Inn.

          Similar operative facts and the same legal principles

apply to Neepa's and Nalin's claimed interest in the Texas Inn as

those just explained vis-a-vis the La Quinta property. Therefore,

the rationale and resulting conclusions set forth in subdivision

IV, supra, are incorporated by reference recognizing the

different parties involved.   Accordingly, the government's motion

to dismiss for lack of standing is denied as to Neepa's interest

in the Texas Inn but granted as to Nalin's asserted interest.

                         CONCLUSION

          The government's motion to dismiss claimants' asserted

interest in the properties listed in their Verified Petition for

lack of standing is granted except as to (1) DNA Hotel's claimed

interest in the La Quinta Inn (POF ¶ b), and (2) Neepa's    claimed

interest in the Texas Inn (POF ¶ c).

          A hearing on the two properties listed in the preceding

paragraph will need to be held.    First, however, the question


                              Page -14-
arises as to what, if any, discovery is appropriate. See Fed. R.

Crim. P. 32.2(c)(1)(B). To the extent that either the government,

DNA Hotel, or Neepa seeks discovery, they should so advise the

Court by letter filed no later than August 23, 2019.

          SO ORDERED.

Dated: Central Islip, New York
       July 17, 2019                s/
                                    Denis R. Hurley
                                    United States District Judge




                             Page -15-
